Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is in response to applicant’s amendment/response filed on 12/15/2021, which has been entered and made of record.  Claims 9-34 are pending in the application. 
the rejections under 35 USC 112 for claims 14-16 have been withdrawn in view of applicant's amendments.

Response to Arguments
Applicant's arguments filed on 12/15/2021 regarding claims rejection under 35 U.S.C 102 have been fully considered but they are not persuasive.
Applicant submits “Linnell is not seen to disclose or to suggest at least the features of, a specify unit configured to, in specifying a predetermined warning event based on the robot control data, discriminate the predetermined warning event for at least two stages, wherein the display controller is configured to display the stages on a time series in the information display area with different display manners, respectively. Accordingly, Claims 9 and 22 are not anticipated by Linnell.” (Remarks, Page 11.)
The examiner disagrees with Applicant’s premises and conclusion.  Linnell teaches “approaches or reaches a predefined constraint or user-defined constraint” suggests at least two stages, the approach stage and reaches stage. Also “singularities or joint flips” are two stages related to robot motion paths.
Applicant submits “The Office Action asserted that Nakazato discloses different display patterns. In paragraphs [0099] and [0100], it is described that "the portion where the distance to the second robot arm 1004 is less than a predetermined threshold" and "the inclusion relation relating to the 3D shape" are used as "criteria for judging interference". However, these conditions are only used for judging whether there is interference or not and Nakazato does not disclose to discriminate the predetermined warning event for at least two stages and to display the stages with different display manners. Thus, Nakazato is not seen to disclose anything that, when combined with Linnell, would have resulted in the features of, a specify unit configured to, in specifying a predetermined warning event based on the robot control data, discriminate the predetermined warning event for at least two stages, wherein the display controller is configured to display the stages on a time series in the information display area with different display manners, respectively. (Remarks, Page 12.)
The examiner disagrees with Applicant’s premises and conclusion.  Nakazato teaches two stages “brought into contact with another robot arm” and “equal to or less than a predetermined threshold value as a possible interference portion.”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 9, applicant added “discriminate the predetermined warning event for at least two stages”. The new feature is not described in the applicant’s specification. Applicant only mention stages in paragraph 0114 of specification. However, there is no mention of “discriminate the predetermined warning event for at least two stages” 
Claim 22 and 33-34 recited similar new matter as claim 9. Please see claim 9 for detailed analysis.  
Dependent claims are also rejected because of their respective dependencies.  

Claims 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claim 25, applicant added “display the stages on the operation display area in such a manner that a display manner of a stage on the operation display area is the same with a display manner of a stage, corresponding to the stage displayed on the operation display area, on the time series in the information display area.”. The new feature is not described in the applicant’s specification. Applicant only mention stages in paragraph 0114 of specification. However, there is no mention of “display the stages on the operation display area in such a manner that a display manner of a stage on the operation display area is the same with a display manner of a stage, corresponding to 
As to claim 26, applicant added “display the stages in the virtual environment in such a manner that a color of the models is the same with a color of the stage displayed corresponding to a state of the models in the virtual environment on the time series in the information display area.”. The new feature is not described in the applicant’s specification. Applicant only mention stages in paragraph 0114 of specification. However, there is no mention of “display the stages in the virtual environment in such a manner that a color of the models is the same with a color of the stage displayed corresponding to a state of the models in the virtual environment on the time series in the information display area.” throughout the specification. Examiner is not clear how to derive such limitation from paragraph 0114.
As to claim 27, applicant added “display the stages in the virtual environment in such a manner that a color of the models is the same with a color of the stage displayed corresponding to a state of the models in the virtual environment on the time series in the information display area.”. The new feature is not described in the applicant’s specification. Applicant only mention stages in paragraph 0114 of specification. However, there is no mention of “display the stages in the virtual environment in such a manner that a color of the models is the same with a color of the stage displayed .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-11, 13-19, 22-27, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Linnell et al. (US Patent 9,278, 449 B1) in view of Nakazato (US Pub 2016/0288318 A1)


As to claim 9, Linnell discloses an information processing apparatus comprising: a display controller configured to control display information to be displayed on a display apparatus, the display apparatus having an information display area displaying information related to an operation parameter of a robotic system in a time-series manner based on a robot control data (Fig. 8C, item 802, Col 4, lines 44-53, “a user interface of a computing device may display a visual simulation of the robots executing sequences of operations. For instance, a geometric representation of robots moving and operating over a sequence of operations or a timeline during a construction process may be shown along with successive states of a product as it is constructed by the robots. In some examples, the user interface may additionally contain functionality for a user to determine the sequences of operations in order to define a process (e.g., a manufacturing process).”); and 
a specify unit configured to, in specifying a predetermined warning event based on the robot control data, discriminate the predetermined warning event for at least two stages (Col 20, lines 62-66, “the visual simulation may contain warning signals indicating possible errors or conflicts resulting from robotic operation. In some examples, the warning signals may reflect potential problems with programmed sequences of motion and operation before the instructions are transmitted to robots within the workcell for execution. In other examples, the warning signals may reflect problems arising during operation as well or instead. For example, unexpected outcomes of programmed robot actions may trigger warning signals within the visual simulation. In further examples, warning signals may take a number of different forms and may represent a number of different types of potential errors or problems within robotic operation.”. Fig. 8C, Col 21, lines 35-51, “visual curve window 814 may indicate a warning signal as a colored or shaded section 818, and may further indicate the type of error or warning by indicating a selection from a list of possible errors 820. For example, reach may be highlighted, changed to red, or otherwise selected to indicate an error in that robot actor 804 cannot reach a particular programmed target location. In additional examples, a curve or numerical parameter may change color (e.g., to red) when it approaches or reaches a predefined constraint or user-defined constraint for the robotic device.”  “approaches or reaches a predefined constraint or user-defined constraint” suggests at least two stages, the approach stage and reaches stage.” Col 21, lines 58-65, “errors related to individual robot motion paths such as singularities or joint flips may also trigger warning signals.”. “singularities or joint flips” are two stages related to robot motion paths. Col 22, lines 44-47, “a curve or numerical parameter may change color (e.g., to red) when it approaches or reaches a predefined constraint or user-defined constraint for the robotic device.” Col 16, lines 42-49, teaches robot control data, “stage tools 612 may take input from one or more robot nodes 614 representing attributes of individual robot actors within a physical workcell”), 
Fig. 8C, Col 21, lines 31-51, “the warning signal may be indicated by the robotic device 804 stopping movement along motion path 806, while a tool 812 that was mounted on an end effector of the robotic device 804 continues along motion path 806. In further examples, the warning signal may be represented by changing the color of the robotic device 804 within the visual simulation to a different color (e.g., red). In some examples, the color of the timeline 810 could be changed as well or instead.”. Col 21, lines 5-7, “warning signals may take a number of different forms and may represent a number of different types of potential errors or problems within robotic operation.”).
Examiner believes Linnell teach every limitation of the claim 9 based on examiner’s construction of the claim. 
In addition, Nakazato also suggests a specify unit configured to, in specifying a predetermined warning event based on the robot control data, discriminate the predetermined warning event for at least two stages (Nakazato, ¶0023, “the observer 1001 can check a possible interference between a robot arm and an obstacle. The possibility of damaging the robot when a robot arm is brought into contact with another robot arm in checking the interference can be reduced.“ ¶0096, “the interference determination unit 308 determines whether there is a portion where a robot arm is brought into contact with another robot arm and detects a possible interference portion.” ¶0096, “The interference determination unit 308 performs a robot simulation at a replay position advanced by the replay speed set by the setting unit 301 from the position and orientation of the robot at the one-loop previous replay position. Then, if there is a portion where the distance between the robot arm and a workpiece or a working space is equal to or less than a threshold value having been determined beforehand, the interference determination unit 308 determines that an interference may occur at the identified portion and detects it as a possible interference portion.” ¶0097, “the superimposed image generation unit 304 generates an image including an operating state of the second robot arm 1004 to be virtually displayed based on the position and orientation of the viewpoint acquired in step S3040, the three-dimensional shape information and the operation data acquired in step S3010, and the parameters set in step S3020. Further, the superimposed image generation unit 304 generates an image by emphasizing the possible contact portion detected in step S3047. More specifically, the superimposed image generation unit 304 displays a red-colored three-dimensional shape model of the robot in the vicinity of the detected portion.” ¶0100, “The interference determination unit 308 can be configured to detect a portion where the distance from the second robot arm 1004 to be virtually displayed, which is reproduced based on the acquired three-dimensional measurement data, the operation data, and the three-dimensional shape information, becomes equal to or less than a predetermined threshold value as an possible interference portion. Further, in determining a possible interference portion, the interference determination unit 308 can refer to a predetermined distance or an inclusion relation relating to the three-dimensional shape. Further, the interference determination unit 308 can be configured to generate notification with sound when a possible interference portion is detected.”), 
wherein the display controller is configured to display the stages on a time series in the information display area with different display manners, respectively (Nakazato, ¶0101, “To realize the emphasized display of a possible interference portion, the superimposed image generation unit 304 can generate any image if the emphasized portion can be discriminated clearly. The superimposed image generation unit 304 can change the color of a possible interference portion or flicker it in an image to be generated. Further, the superimposed image generation unit 304 can generate an image including a possible interference portion indicated by an arrow or surrounded by a semitransparent sphere or a rectangular parallelepiped, or accompanied by a sentence.”).
Linnell and Nakazato are considered to be analogous art because all pertain to robot system. It would have been obvious before the effective filing date of the claimed invention to have modified Linnell with the features of “a specify unit configured to, in specifying a predetermined warning event based on the robot control data, discriminate the predetermined warning event for at least two stages, wherein the display controller is configured to display the stages on a time series in the information display area with different display manners, respectively” as taught by Nakazato. The suggestion/motivation would have been work efficiency can be improved because the (Nakazato, ¶0103).

As to claim 10, claim 9 is incorporated and the combination of Linnell amd Nakazato discloses wherein the display controller is configured to display the stages in the information display area with different colors, respectively (Linnell, Fig. 8C, Col 21, lines 31-35, “the warning signal may be indicated by the robotic device 804 stopping movement along motion path 806, while a tool 812 that was mounted on an end effector of the robotic device 804 continues along motion path 806. In further examples, the warning signal may be represented by changing the color of the robotic device 804 within the visual simulation to a different color (e.g., red). In some examples, the color of the timeline 810 could be changed as well or instead.”).

As to claim 11, claim 9 is incorporated and Linnell discloses wherein the display controller is configured to display stages on the time-series in the information display area with different colors, respectively (See claim 10).
Linnell does not explicitly discloses different patterns.
Nakazato discloses different display patterns (Nakazato, “The superimposed image generation unit 304 can change the color of a possible interference portion or flicker it in an image to be generated. Further, the superimposed image generation unit 304 can generate an image including a possible interference portion indicated by an arrow or surrounded by a semitransparent sphere or a rectangular parallelepiped, or accompanied by a sentence.”)
Linnell and Nakazato are considered to be analogous art because all pertain to robot system. It would have been obvious before the effective filing date of the claimed invention to have modified Linnell with the features of “displayed with different display patterns” as taught by Nakazato. The suggestion/motivation would have been work efficiency can be improved because the observer needs not perform the interference check at a portion where no interference will occur apparently (Nakazato, ¶0103).

As to claim 13, claim 9 is incorporated and Linnell does not disclose the specify unit configured to discriminate the warning event as a first interference stage or a second interference stage based on the robot control data, the at least two stages being the first interference stage and second interference stage, the first interference stage being a stage where first and second models of the robotic system are physically in contact with each other, the second interference stage being a stage where there is a gap in a predetermined range between the first and second models of the robotic system, and the display controller configured to differ a first display format for displaying the first interference stage on the information display area and a second display format for displaying the second interference stage on the information display area.
(Nakazato, ¶0023, “the observer 1001 can check a possible interference between a robot arm and an obstacle. The possibility of damaging the robot when a robot arm is brought into contact with another robot arm in checking the interference can be reduced.“ ¶0096, “the interference determination unit 308 determines whether there is a portion where a robot arm is brought into contact with another robot arm and detects a possible interference portion.” ¶0096, “The interference determination unit 308 performs a robot simulation at a replay position advanced by the replay speed set by the setting unit 301 from the position and orientation of the robot at the one-loop previous replay position. Then, if there is a portion where the distance between the robot arm and a workpiece or a working space is equal to or less than a threshold value having been determined beforehand, the interference determination unit 308 determines that an interference may occur at the identified portion and detects it as a possible interference portion.” ¶0097, “the superimposed image generation unit 304 generates an image including an operating state of the second robot arm 1004 to be virtually displayed based on the position and orientation of the viewpoint acquired in step S3040, the three-dimensional shape information and the operation data acquired in step S3010, and the parameters set in step S3020. Further, the superimposed image generation unit 304 generates an image by emphasizing the possible contact portion detected in step S3047. More specifically, the superimposed image generation unit 304 displays a red-colored three-dimensional shape model of the robot in the vicinity of the detected portion.” ¶0100, “The interference determination unit 308 can be configured to detect a portion where the distance from the second robot arm 1004 to be virtually displayed, which is reproduced based on the acquired three-dimensional measurement data, the operation data, and the three-dimensional shape information, becomes equal to or less than a predetermined threshold value as an possible interference portion. Further, in determining a possible interference portion, the interference determination unit 308 can refer to a predetermined distance or an inclusion relation relating to the three-dimensional shape. Further, the interference determination unit 308 can be configured to generate notification with sound when a possible interference portion is detected.”), and 
the display controller configured to differ a first display format for displaying the first interference stage on the information display area and a second display format for displaying the second interference stage on the information display area (Nakazato, ¶0101, “To realize the emphasized display of a possible interference portion, the superimposed image generation unit 304 can generate any image if the emphasized portion can be discriminated clearly. The superimposed image generation unit 304 can change the color of a possible interference portion or flicker it in an image to be generated. Further, the superimposed image generation unit 304 can generate an image including a possible interference portion indicated by an arrow or surrounded by a semitransparent sphere or a rectangular parallelepiped, or accompanied by a sentence.”).
Linnell and Nakazato are considered to be analogous art because all pertain to robot system. It would have been obvious before the effective filing date of the claimed invention to have modified Linnell with the features of “discriminate the warning event as a first interference stage or a second interference stage based on the robot control data, the at least two stages being the first interference stage and second interference stage, the first interference stage being a stage where first and second models of the robotic system are physically in contact with each other, the second interference stage being a stage where there is a gap in a predetermined range between the first and second models of the robotic system” as taught by Nakazato. The suggestion/motivation would have been work efficiency can be improved because the observer needs not perform the interference check at a portion where no interference will occur apparently (Nakazato, ¶0103).

As to claim 14, claim 13 is incorporated and the combination of Linnell and Nakazato discloses the display controller configured to display the first interference stage in one of red or yellow, and display the second interference stage in the other of red or yellow (Nakazato, ¶0097, “the superimposed image generation unit 304 displays a red-colored three-dimensional shape model of the robot in the vicinity of the detected portion.” ¶0101, “To realize the emphasized display of a possible interference portion, the superimposed image generation unit 304 can generate any image if the emphasized portion can be discriminated clearly. The superimposed image generation unit 304 can change the color of a possible interference portion or flicker it in an image to be generated. A yellow color is an obvious choice for one of ordinary skill in the art.).

As to claim 15, claim 13 is incorporated and the combination of Linnell and Nakazato discloses the display controller configured to display the first interference stage in one of mesh or stripe, and display the second interference stage in the other of mesh or stripe (Nakazato, ¶0101, “To realize the emphasized display of a possible interference portion, the superimposed image generation unit 304 can generate any image if the emphasized portion can be discriminated clearly. The superimposed image generation unit 304 can change the color of a possible interference portion or flicker it in an image to be generated. Further, the superimposed image generation unit 304 can generate an image including a possible interference portion indicated by an arrow or surrounded by a semitransparent sphere or a rectangular parallelepiped, or accompanied by a sentence.” Mesh or stripe are obvious choice for one of ordinary skill in the art. See Linnell Fig. 8C for mesh or stripe patterns.).

As to claim 16, claim 13 is incorporated and the combination of Linnell and Nakazato discloses the display controller configured to display the first interference stage with one of marks of arrow or marks of triangle, and display the second interference stage with the other of marks of arrow or marks of triangle (Nakazato, ¶0101, “To realize the emphasized display of a possible interference portion, the superimposed image generation unit 304 can generate any image if the emphasized portion can be discriminated clearly. The superimposed image generation unit 304 can change the color of a possible interference portion or flicker it in an image to be generated. Further, the superimposed image generation unit 304 can generate an image including a possible interference portion indicated by an arrow or surrounded by a semitransparent sphere or a rectangular parallelepiped, or accompanied by a sentence.” arrow or triangle are obvious choice for one of ordinary skill in the art.).

As to claim 17, claim 13 is incorporated and the combination of Linnell and Nakazato discloses the display controller is configured to display a condition setting area for having a user set the predetermined range (Nakazato, ¶0087, “the operation input unit 207 can generate robot controlling data based on the estimated position and orientation. Further, if there is any possible interference confirmed through the interference check performed according to the method described in the first or second exemplary embodiment, the observer 1001 can input a robot operation according to the above-mentioned method and can correct the control data. For example, the observer 1001 can designate a passing point of the operation to be corrected and can edit the robot control parameters (e.g., joint angle, position, and action) at the designated passing point with the teaching pendant or a direct teaching computer terminal.” ¶0102, “include the operation input unit described in the second exemplary embodiment, so that the observer can input and correct the control data while checking the presence of a possible interference.”),

As to claim 18, claim 13 is incorporated and the combination of Linnell and Nakazato discloses the specify unit is configured to specify the first interference stage and the second interference stage for each frame unit in an operation of the robotic system based on the robot control data (Nakazato, ¶0045, “The robot control unit 106 replays the control data and controls the parameters including the joint angle of the first robot arm 1003 based on the parameters set by the setting unit 101 in such a way as to realize the robot arm state at the replay position determined by the superimposed image generation unit 104.” ¶0051-0052, ¶0075, ¶0096, “the interference determination unit 308 simulates an operation of the first robot arm 1003 actually operated based on the three-dimensional shape and the control data and performs interference determination.” “if there is a portion where the distance between the robot arm and a workpiece or a working space is equal to or less than a threshold value having been determined beforehand, the interference determination unit 308 determines that an interference may occur at the identified portion and detects it as a possible interference portion.”)

As to claim 19, claim 13 is incorporated and the combination of Linnell and Nakazato discloses the display controller is configured to display a first operation parameter specified as the first interference stage and a second operation parameter specified as the second interference stage in such a manner that a user can change (Nakazato, ¶0102, “include the operation input unit described in the second exemplary embodiment, so that the observer can input and correct the control data while checking the presence of a possible interference.”),

As to claim 22, the combination of Linnell and Nakazato discloses a control method of an information processing apparatus comprising: preparing the information processing apparatus comprising: a display controller configured to control display information to be displayed on a display apparatus, the display apparatus having an information display area displaying information related to an operation parameter of a robotic system in a time-series manner based on a robot control data; and a specify unit configured to, in specifying a predetermined warning event based on the robot control data, discriminate the predetermined warning event for at least two stages; and (See claim 9 for detailed analysis.).

As to claim 23, the combination of Linnell and Nakazato discloses a non-transitory computer-readable storage medium storing a program for causing a computer to execute the control method according to claim 22 (See claim 9 for detailed analysis.).

As to claim 24, the combination of Linnell and Nakazato discloses a manufacturing method for manufacturing articles by causing a robotic system to execute an operation verified by using the information processing apparatus according to claim 9 (See claim 9 for detailed analysis.).

As to claim 25, claim 9 is incorporated and the combination of Linnell and Nakazato discloses the display apparatus having an operation display area displaying an operation of the robotic system which is simulatively operated within a virtual environment based on the robot control data (Linnell, Col 7, lines 45-50, “software control 26 may function to model the behavior of individual devices of device actors 42, 44 within a virtual modeling environment representative of a physical workcell.” Col 8, lines 28-37, “master control 10 may allow for real-time control of components of a building system by providing a link between a virtual world (e.g., software control 26) and the physical world (e.g., a physical workcell containing device actors 42, 44). Accordingly, movements of a physical robot within the physical world may be used to drive the current position of a corresponding virtual robot in real time. Similarly, movements of a virtual robot may be used to drive the current position of a physical robot in the physical world as well or instead.”), and 
wherein the display controller is configured to display the stages on the operation display area in such a manner that a display manner of a stage on the operation display area is the same with a display manner of a stage, corresponding to the stage displayed on the operation display area, on the time series in the information display area (Linnell, Col 16, lines 17-31, “stage tools 612 may also provide a mapping between virtual robots in software and physical robot actors within the physical workcell” Col 18 ,lines 11-25, “Based on Col 18, lines 51-66, “engine node 624 include visualizer or simulation tools that may allow a user to simulate a building process through a user interface in software, as shown by FIG. 6B and FIG. 6C. In some examples, the visualizer tools may display the building process as geometry drawn on a screen that shows the physical workcell. In other examples, the visualizer tools may display the building process as curves representing particular data values as well or instead. Additionally, in further examples, the visualizer tools may also be used to visualize a building process in software as it is actually occurring within the physical world 630. In some examples, the visualizer tools may additionally provide a graphical representation of potential conflicts within a particular building process, such as when a robot's motion path extends outside its possible range of motion or when two robot actors may be going to collide based on the currently defined trajectories and/or step sequences. In further examples, the visualizer component may allow a user to see simulations of the building process in advance and/or as the building takes place. In some examples, the user may use the visualizer component offline to see robotic motion paths as well as input/output events over a series of sequential steps as geometry drawn within a viewing window. In other examples, the user may be able to visualize a simulated playback as numerical data streams relating to the robot actors, materials, and/or other aspects of the physical workcell represented through curves in addition to or instead of visual geometry. In further examples, the user may also be able to see particular data points at individual timesteps, such as robotic joint values, axis values, or input/output values.”  this information about the physical world 630, the virtual robots within software may be updated with real-time feedback from the physical world 630 (e.g., motion paths for robot actors may be determined or modified based on real-time sensor data).”).

As to claim 26, claim 25 is incorporated and the combination of Linnell and Nakazato discloses the display controller is configured to display a plurality of models of the robotic system in the virtual environment, wherein the display controller is configured to display the stages in the virtual environment in such a manner that a color of the models is the same with a color of the stage displayed corresponding to a state of the models in the virtual environment on the time series in the information display area (Linnell, Col 21, lines 17-51, “the warning signal may be represented by changing the color of the robotic device 804 within the visual simulation to a different color (e.g., red). In some examples, the color of the timeline 810 could be changed as well or instead.” “the warning signal may be indicated within one or more visual curve representations as well or instead. For instance, visual curve window 814 may indicate a warning signal as a colored or shaded section 818, and may further indicate the type of error or warning by indicating a selection from a list of possible errors 820.”).

As to claim 27, claim 25 is incorporated and the combination of Linnell and Nakazato discloses the display controller is configured to display a plurality of models of the robotic system in the virtual environment, wherein the display controller is configured to display the stages in the virtual environment in such a manner that a display pattern of the models is the same with a display pattern of the stage displayed corresponding to a state of the models in the virtual environment on the time series in the information display area (See claim 26 for colors. Nakazato teaches different patterns. Nakazato, “The superimposed image generation unit 304 can change the color of a possible interference portion or flicker it in an image to be generated. Further, the superimposed image generation unit 304 can generate an image including a possible interference portion indicated by an arrow or surrounded by a semitransparent sphere or a rectangular parallelepiped, or accompanied by a sentence.” It is obvious to replace colors with patterns.).

As to claim 33, the combination of Linnell and Nakazato discloses an information processing apparatus comprising: a display controller configured to control display information to be displayed on a display apparatus, the display apparatus having an operation display area displaying an operation of a robotic system which is simulatively operated within a virtual environment based on a robot control data; and a specify unit configured to, in specifying a predetermined warning event based on the robot control data, discriminate the predetermined warning event for at least two stages, wherein the display controller is configured to display the (See claim 9 for detailed analysis.).

As to claim 34, the combination of Linnell and Nakazato discloses control method of an information processing apparatus comprising: preparing the information processing apparatus comprising: a display controller configured to control display information to be displayed on a display apparatus, the display apparatus having an operation display area displaying an operation of a robotic system which is simulatively operated within a virtual environment based on a robot control data; and a specify unit configured to, in specifying a predetermined warning event based on the robot control data, discriminate the predetermined warning event for at least two stages; and displaying the stages in the virtual environment of the operation display area with different display manner, respectively (See claim 9 for detailed analysis.).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Linnell et al. (US Patent 9,278, 449 B1) in view of Nakazato (US Pub 2016/0288318 A1) and Sinnott et al. (US Pub 2016/0030962 A1)

As to claim 12, claim 9 is incorporated and Linnell discloses wherein the display controller is configured to display the stages on the time series in the information display area with different colors, respectively (See claim 10).

Sinnott discloses different fonts (Sinnott, ¶0036, “the indicator signal may be an image, such as a hand, stop sign, or warning triangle, that may only be displayed upon detection of at least one of the first condition, the second condition, the third condition, and the fourth condition. Likewise, the indicator signal may be a change in shape of one or more of the plurality of cells and/or a change in font size or style of the value displayed in one or more of the plurality of cells.”).
Linnell and Sinnott are considered to be analogous art because all pertain to display warning. It would have been obvious before the effective filing date of the claimed invention to have modified Linnell with the features of “displayed with different fonts” as taught by Sinnott. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 20, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Linnell et al. (US Patent 9,278, 449 B1) in view of Nakazato (US Pub 2016/0288318 A1 and Matsushima (US Pub 2018/0345490 A1).

As to claim 20, claim 9 is incorporated and Linnell discloses the specify unit configured to discriminate the warning event as a first singular point stage or a second Linnell, Col 21, lines 14, “three possible errors 820 (reach, flip, singularity) are shown within visual curve window 814.” Col 21, lines 56-58, “errors related to individual robot motion paths such as singularities or joint flips may also trigger warning signals.”). 
Linnell does not discloses the second singular point stage being a stage where the robotic system is within a predetermined range from the first singular point stage, and 
wherein the display controller is configured to differ a first display format for displaying the first singular point stage on the information display area and a second display format for displaying the second singular point stage on the information display area. 
Matsushima teaches the second singular point stage being a stage where the robotic system is within a predetermined range from the first singular point stage (Matushima, ¶0042, “determine whether or not each of the calculated sampling points is in the vicinity of a singularity of the robot 10” ¶0046, “The vicinity of the singularity described above can be determined by determining whether or not there are sampling points in the region obtained by adding a predetermined set range to the position of the hand tip section (position of the TCP) of the robot determined as a singularity of the robot.”), and
(Matushima, ¶0051, “Such graphical image is generated so as to represent a linear trajectory passing through each of the sampling points, and to visually distinguish, on the liner trajectory, the portion inside the range of motion of the hand tip section of the robot 10, the portion outside the range of motion of the hand tip section, and the portions in the vicinity of singularities of the robot 10.” ¶0052, “the augmented-reality display processing section 20 can generate the graphic image so that the sampling points within the range of motion, the sampling points outside the range of motion, and the sampling points in the vicinity of a singularity are all shown as different colors or different shapes.” ¶0059, “FIG. 4, the region of symbol A represents the vicinity of a singularity (the shaded area in the drawing), the region of symbol B represents the portion outside the range of motion (the blank area within the dashed frame in the drawing), and the region of symbol C (the dotted section in the drawing) represents the normal operating ranges. The regions of symbols A, B and C may be distinguished by different colors.”)
Linnell and Matsushima are considered to be analogous art because all pertain to robot system. It would have been obvious before the effective filing date of the claimed invention to have modified Linnell with the features of “discloses the second singular point stage being a stage where the robotic system is within a predetermined range from the first singular point stage, and wherein the display controller is configured to (Matushima, ¶0015).

As to claim 32, claim 20 is incorporated and the combination of Linnell,  Nakazato and Matsushima discloses wherein at least one of a singular point Wrist, a singular point Elbow, and a singular point Shoulder can be set as a type of the singular point (Matsushima, Fig. 3A and 3B, ¶0036-0037).

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Linnell et al. (US Patent 9,278, 449 B1) in view of Nakazato (US Pub 2016/0288318 A1), Matsushima (US Pub 2018/0345490 A1) and Inaguchi (US Pub 2016/0297043 A1)

As to claim 21, claim 9 is incorporated and Linnell does not disclose the specify unit configured to discriminate the warning event as a first acceleration stage or a 
Matsushima teaches the display controller is configured to differ a first display format for displaying the first singular point stage on the information display area and a second display format for displaying the second singular point stage on the information display area (Matushima, ¶0051, “Such graphical image is generated so as to represent a linear trajectory passing through each of the sampling points, and to visually distinguish, on the liner trajectory, the portion inside the range of motion of the hand tip section of the robot 10, the portion outside the range of motion of the hand tip section, and the portions in the vicinity of singularities of the robot 10.” ¶0052, “the augmented-reality display processing section 20 can generate the graphic image so that the sampling points within the range of motion, the sampling points outside the range of motion, and the sampling points in the vicinity of a singularity are all shown as different colors or different shapes.” ¶0059, “FIG. 4, the region of symbol A represents the vicinity of a singularity (the shaded area in the drawing), the region of symbol B represents the portion outside the range of motion (the blank area within the dashed frame in the drawing), and the region of symbol C (the dotted section in the drawing) represents the normal operating ranges. The regions of symbols A, B and C may be distinguished by different colors.”)
Inaguchi teaches specify unit configured to discriminate the warning event as a first acceleration stage or a second acceleration based on the operation parameter, the at least two stages being the first singular point stage and the second singular point stage, the first acceleration stage being a stage where acceleration equal to or larger than a first threshold value is generated at a specific part of the robotic system, the second acceleration stage being a stage where acceleration smaller than the first threshold value and equal to or larger than a second threshold value is generated at the specific part of the robotic system (Inaguchi, ¶0038, “The processor determines whether the calculated acceleration α is within a set range between a lower limit threshold 1 and an upper limit threshold 2 (step b2). If the acceleration α is within the range, the processor determines that the spindle 4 is not deteriorated and ends the processing. If the acceleration α is outside the range, the processor outputs an alarm (step b3) and ends the processing.” ¶0046, “the processor inspects whether acceleration equal to or smaller than the lower limit threshold 1 set in advance is present (step d7). When all accelerations are larger than the lower limit threshold 1, the processor determines whether acceleration equal to or larger than the upper limit threshold 2 is present (step d8). If all the calculated accelerations are within the range between the lower limit threshold 1 and the upper limit threshold 2, the processor ends the spindle-deteriorated-state inspection processing.” ¶0047, “On the other hand, when acceleration equal to or smaller than the lower limit threshold 1 or acceleration equal to or larger than the upper limit threshold 2 is present among the calculated accelerations, the processor outputs an alarm (step d9) and ends the processing.”)
Linnell, Matsushima and Inaguchi are considered to be analogous art because all pertain to robot system. It would have been obvious before the effective filing date of the claimed invention to have modified Linnell with the features of “the display controller is configured to differ a first display format for displaying the first singular point stage on the information display area and a second display format for displaying the second singular point stage on the information display area” as taught by Matsushima and “discriminate the warning event as a first acceleration stage or a second acceleration based on the robot control data, the at least two stages being the first singular point stage and the second singular point stage, the first acceleration stage being a stage where acceleration equal to or larger than a first threshold value is generated at a specific part of the robotic system, the second acceleration stage being a stage where acceleration smaller than the first threshold value and equal to or larger than a second threshold value is generated at the specific part of the robotic system” as . 

Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Linnell et al. (US Patent 9,278, 449 B1) in view of Nakazato (US Pub 2016/0288318 A1) and Linnell B (US2015/0277430 A1).

As to claim 28, claim 9 is incorporated and the combination of Linnell and Nakazato discloses wherein the information area is shown in a slider display format (Linnell, Fig. 8B, 8C, item 810 has slider for timeline.).
Linnell B also teaches a slider display format (Linnell B, ¶0031, “a user may be able to override one or more robot parameters via the digital interface (e.g., by typing in a number or sliding a digital marker along a digital slide or digital wheel).”).
Linnell, Nakazato and Linnell B are considered to be analogous art because all pertain to robot system. It would have been obvious before the effective filing date of the claimed invention to have modified Linnell with the features of “a slider display format” as taught by Linnell B. The claim would have been obvious because the 

As to claim 29, claim 9 is incorporated and the combination of Linnell and Nakazato discloses wherein the slider display format is a linear slider display format or a circular slider display format (Linnell B, ¶0031, “a user may be able to override one or more robot parameters via the digital interface (e.g., by typing in a number or sliding a digital marker along a digital slide or digital wheel).”).

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Linnell et al. (US Patent 9,278, 449 B1) in view of Nakazato (US Pub 2016/0288318 A1) and Moriya (US Pub 20130050276 A1)

As to claim 30, claim 9 is incorporated and the combination of Linnell and Nakazato does not disclose wherein the information area is shown in a table format.
Moriya teaches a table format (Moriya, ¶0097, “the command value and the command position of one axis may be corresponded in a one-to-one relationship when calculating an X coordinate of a table from the command value for providing a rotation angle of the motor of the X axis of the XY table. Furthermore, the command value may be used the command position.” ¶0148, “FIG. 6 is a view showing one example of a data structure of the motor DB 163. With reference to FIG. 6, the motor DB 163 stores a motor type of a servo motor, rated output, moment of inertia, viscosity friction coefficient, dynamic friction coefficient, and the like in a table format in association with each other. The device DB 165 also stores various constants for every control target in a table format, similar to the motor DB 163.”).
Linnell, Nakazato and Moriya are considered to be analogous art because all pertain to robot system. It would have been obvious before the effective filing date of the claimed invention to have modified Linnell with the features of “a table format” as taught by Moriya. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

As to claim 31, claim 9 is incorporated and the combination of Linnell and Nakazato does not disclose wherein the information area is shown in a program editor format.
Moriya teaches a program editor format (Moriya, ¶0089, “the support program includes the editor and the debugger of the sequence program 101, the communication program with the PLC 20, the program for carrying out various types of settings of the PLC”).
Linnell, Nakazato and Moriya are considered to be analogous art because all pertain to robot system. It would have been obvious before the effective filing date of the claimed invention to have modified Linnell with the features of “a table format” as taught by Moriya. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/
Primary Examiner, Art Unit 2613